

116 S4486 IS: Achieving Thorough Transparency and Accessibility for Information Navigation on Mental Health Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4486IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mrs. Fischer (for herself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish an interactive online dashboard to allow the public to review information for Federal grant funding related to mental health programs.1.Short titleThis Act may be cited as the Achieving Thorough Transparency and Accessibility for Information Navigation on Mental Health Act of 2020 or the ATTAIN Mental Health Act.2.Interactive dashboard(a)Establishment(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish and operate an interactive, internet website-based dashboard (referred to in this section as the dashboard) that publicizes federally funded mental health related grants, for the purpose of enabling potential applicants for such grants, including applicants who would be eligible for a subgrant under such a program, to review such grants.(2)DesignThe public-facing, internet website-based dashboard shall be designed in a user-friendly, publicly accessible manner that complies with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and helps entities identify mental health related grants for which applicants may be eligible, to facilitate funding opportunity communication and engagement.(3)ConsultationIn establishing the dashboard under paragraph (1), the Secretary shall consult with—(A)the Director of the National Institutes of Health, the Assistant Secretary for Mental Health and Substance Use, the Director of the Indian Health Service, the Administrator of the Health Resources and Services Administration, the Secretary of Education, the Attorney General, the Secretary of Housing and Urban Development, the Secretary of Labor, the Secretary of Veterans Affairs, the Secretary of Defense, the Secretary of Homeland Security, and heads of other relevant agencies, as appropriate; and(B)relevant stakeholders who are the intended users of the dashboard, including elementary or secondary schools, institutions of higher education, including Historically Black Colleges and Universities, tribal colleges or universities, and other minority-serving institutions, as such institutions are described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q), local educational agencies, State educational agencies, nonprofit organizations, tribal organizations, faith or community-based organizations, clinical researchers, mental health treatment facilities, mental and behavioral health providers, substance use disorder treatment providers, housing services, municipal governments, law enforcement agencies, first responders, drug courts, mental health courts, and veterans treatment courts, and which consultation shall be with respect to elements of the dashboard, such as search terms, links, and user-friendly format. (4)Implementation planThe Secretary, in consultation with representatives of relevant agencies, including representatives appointed by the heads of agencies described in paragraph (3)(A), shall, not later than 120 days after the date of enactment of this Act, issue a plan to launch the dashboard not later than 2 years after the date of enactment of this Act. (b)UpdatesThe Secretary shall continually maintain the dashboard established under subsection (a) to keep all relevant, current grant opportunities posted.(c)RequirementsThe dashboard established under subsection (a) shall have an easy-to-use interface, and shall, at a minimum, meet the following requirements: (1)Provide the following information:(A)The name of each Federal grant program and, if different, the name of each associated State grant program, as available, that is designated for the purposes of mental health support, treatment, or assistance, or under which mental health support is an acceptable expenditure of grant funds. (B)With respect to the current fiscal year, for each program for which subgrants are not available, indicate whether applications for the Federal grant application period is open or closed, and the opening and closing dates.(C)For each program for which amounts have been awarded to States for the current fiscal year with respect to a block grant described in subsection (d)(2), include whether the relevant application period for a subgrant remains open at the State level, and whether there will be a new subgrant competition during the current fiscal year, if such information is available from the applicable State. (2)For purposes of assisting users in identifying programs included in the dashboard, including the following information with respect to each program listed:(A)Any associated authorization, report, appropriation, agency program, grant number, or other information useful in identifying the program.(B)Any subgrant name used by a State with respect to a Federal grant program known by the Secretary.(3)Allow potential grant applicants to search the dashboard by key categories and location, if applicable, for which grants are available.(4)Provide, as appropriate, access or links to the respective program information pages and online applications. (d)Acceptance and integration of State provided data(1)In generalThe Secretary shall accept and integrate into the dashboard information voluntarily submitted by States that is relevant to the purposes of such dashboard, as described in paragraphs (1) and (2) of subsection (a). (2)Block grantsIn the case of mental health resources made available through Federal block grants to States, or Federal funding for which a specific recipient is not identified prior to its distribution to a State, the Secretary shall establish a method for States to voluntarily identify where Federal grants were distributed for the purpose of enabling prospective applicants to recognize the program name for the funding that is used at the State level and any relevant direct website link to apply for the funding at the State level. 